Citation Nr: 0409163	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck and low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

A neck and low back disorder did not have their onset during 
active service or within the first post-service year, or 
result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a neck 
and low back disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form or to inform or assist the veteran 
with regard to the claim currently being reviewed.  The 
requirements of the VCAA were set forth in a detailed letter 
from the RO in April 2002.  It appears from the contentions 
and arguments presented by the appellant that he is fully 
aware of the relevant law and evidence germane to his claim 
on appeal, and is aware, as well, of the responsibilities 
that both he and VA share with respect to the development of 
the claim.  The VCAA-notice letter outlined what evidence VA 
had and what evidence was necessary to complete the veteran's 
claim.  He was told to submit evidence which would show his 
claimed disability was related to service.  He was informed 
of his and VA's respective duties.  This letter predated the 
May 2002 rating decision which denied the claim.  Additional 
evidence was discussed in the August 2002 statement of the 
case, as well as in the supplemental statements of the case 
issued in March and July 2003.  The veteran himself stated in 
July 2003 that he had no additional evidence to furnish.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to VA's duty to assist, service medical records 
and post-service VA and private treatment records have been 
identified and obtained.  The Board finds that the claim is 
substantially complete.  The duty to assist also includes, 
when appropriate, the duty to conduct a medical examination 
of the claimant.  See 38 U.S.C.A. § 5103A(d).  In this case, 
the RO did provide the appellant with a VA compensation 
examination in June 2003.  This examination involved a review 
of the file and provided an appropriate opinion.  

It is clear that the claimant has nothing further to submit 
with regard to the claim, and adjudication of his claim can 
proceed.  Further delay of the appellate review of this case 
by the Board would serve no useful purpose given the 
favorable decision by the Board.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that the veteran hurt his back 
after falling from a trampoline in September 1969.  He was 
given limited duty for two weeks.  The assessment on the 
physical profile record was acute back strain.  Upon 
separation examination in April 1970, the veteran reported 
that he had a history of hospitalization for back strain in 
1969.  Clinical evaluation of the spine was normal.   

The veteran filed a claim for service connection for a low 
back and neck injury in January 2002.  He has provided 
records from Medical-Surgical Clinic Association, dated from 
August 1974 to October 1977; Flower Mound Family Physicians, 
including records from Dr. James Long, dated from November 
1982 to January 2002; Medical Center of Lewisville, dated 
from March 1999 to January 2002; Dr. Brady Giesler, dated 
from April to July 1999; and Dr. James R. Heerwagen, dated 
from January 2001 to January 2002.  

Medical-Surgical Clinic Association records show complaints 
of acute back strain and pain intermittently dating from 
1974.  Specifically, the veteran complained of low back pain 
in July 1975.  The impression was muscle strain.  In October 
1977, his back was hurting when he had the flu.  This was 
noted again in August 1979.  

Records from Flower Mound Family Physicians show back pain in 
June 1983 and June 1984, at which time the veteran was given 
flexeril.  In September 1989, he noted his back pain dated to 
1969 and that he had had flare-ups since that time.  The 
impression was chronic thoracic strain.  In May 1991, it was 
noted that a small part of the veteran's low back was also 
hurting.  He reported that his back pain was related to his 
injury in Vietnam.  In June 1991, he was seen at his family 
doctor after calling to say he bent over and strained his 
back.  The impression was acute strain versus herniated 
nucleus pulpous.  

References to low back pain become more prevalent in 1998.  
The additional private treatment records reflect that 
cervical disc herniation is documented starting in May 1999, 
at which time a cervical fusion at C6-7 was performed.  

A written statement from L.M.K. dated in June 2002 reflects 
that this individual has known the veteran since 1974.  Mr. 
K. indicated that he had been the veteran's supervisor and 
that he had personal knowledge of the veteran's ongoing 
chronic back condition due to injury suffered in Vietnam.  
Mr. K. reported that the condition had caused the veteran to 
miss work many times over the years.  

The veteran and his wife provided testimony at a hearing held 
at the RO in February 2003.  He stated that although his back 
had bothered him for years after service, he did not seek VA 
treatment until recently because he did not know that he was 
entitled to use the VA facilities.  His wife testified that 
she recalled him having trouble with simple things, like 
tying his shoe or shaking a can of shave cream, due to his 
neck and low back pain.  The veteran also said that he was 
treated for low back pain within a year of his separation 
from service, but could not remember the doctor's name.

Following the hearing, VA clinic records and diagnostic 
testing dated from September 2002 to May 2003 were obtained, 
and a VA examination was accomplished in June 2003.  The VA 
treatment records include magnetic resonance imaging (MRI) 
showing lumbar disc bulging and complaints and signs of 
degenerative joint and disc disease of the lumbar and 
cervical spine.  

The June 2003 report of VA examination reflects that the 
claims folder was reviewed by the examiner.  The veteran's 
history of injury and post-service treatment was discussed.  
The examination yielded an impression of mechanical low back 
pain with degenerative joint and disc disease noted on MRI 
and plain films.  The examiner noted the veteran's history of 
a minor lumbar strain in service followed by 32 years of 
heavy manual labor.  The examiner opined that it was, 
"unreasonable to think that the degenerative changes he has 
now are in any way related to the trampoline injury that 
occurred while he was in service.  The problems that he has 
now are the wear and tear of aging, plus over 30 years of 
heavy manual labor."  

Contrary to the veteran's contention that his current low 
back and neck disorders are related to service, the VA 
examiner's opinion in June 2003 to assess the likelihood of 
that very matter was unfavorable.  The evaluation was based 
on a review of the veteran's medical history.  It considered 
his contentions, medical records, and the current findings.  
The Board finds that the opinion was well supported and 
consistent with the record.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  There is no medical opinion of 
record refuting the VA examiner's opinion.  

In fact, the record does not reflect a chronic disability of 
the neck or low back until several years after service.  The 
veteran was treated for acute back strain following the fall 
in service, but on his separation examination in 1970, 
clinical evaluation of the spine was normal.  Nor was any 
arthritis of the spine demonstrated within the first post-
service year.  There is no competent evidence of record 
linking the veteran's current disorders, variously diagnosed 
as degenerative joint and disc disease of the cervical and 
lumbar spine, to any in-service disease or injury.  

The Board appreciates the sincerity of the veteran's belief, 
as well as those of his wife and his former supervisor.  
However, it is well established that, as laypersons, they are 
not considered capable of opining, no matter how sincerely, 
that his claimed condition is etiologically related to 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a neck and low back 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule. 


ORDER

Service connection for a neck and low back disorder is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



